 



Exhibit 10.1

SENIOR EXECUTIVE
EMPLOYMENT AGREEMENT

     THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is to be
effective as of April 11, 2005 by and between DECKERS OUTDOOR CORPORATION, a
Delaware corporation (the “Company”), and ANGEL R. MARTINEZ (the “Executive”).

ARTICLE I
DUTIES AND TERM

          1.1 EMPLOYMENT. In consideration of their mutual covenants,
Executive’s continued employment with the Company and other good and valuable
consideration, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the Company agrees to enter into this Agreement with the
Executive, and the Executive agrees to enter into this Agreement and to be
employed by the Company upon the terms and conditions herein provided and in
accordance with all applicable employment rules of the Company. This Agreement
was prepared after a review of information provided by the Company’s
compensation consultant, Frederick W. Cook & Company, Inc.

          1.2 POSITION AND RESPONSIBILITIES. The Executive will serve as Chief
Executive Officer and President and will report to the Board of Directors.

          1.3 TERM. The term of the Executive’s employment under this Agreement
will commence on the effective date of this Agreement as first written above and
will continue, unless sooner terminated, until December 31, 2008. Employment of
the Executive is at will and will continue until such time as written notice of
termination is given by the Company or written notice is given by the Executive.

          1.4 AT-WILL EMPLOYMENT. Executive will continue to be employed as an
at-will employee of the Company. Subject to the provisions of Articles III and
IV, as an at-will employee, Executive is free to terminate his employment with
the Company at any time, for any reason, and the Company has the similar right
to terminate Executive’s employment at any time, for any reason. Although the
Company may choose to terminate Executive’s employment for cause, Executive’s
employment is at-will and cause is not required.

          1.5 REVIEW OF AGREEMENT. It is the parties intention that the terms of
this Agreement will be reviewed prior to December 31, 2008 to determine whether
any modifications are appropriate. This review of the Agreement terms may occur
at an earlier or later date, is not mandatory and does not impose any binding
obligations on either party.

 



--------------------------------------------------------------------------------



 



ARTICLE II
COMPENSATION

     For all services rendered by the Executive in any capacity during the
Executive’s employment under this Agreement, the Company will compensate the
Executive as follows:

          2.1 BASE SALARY. Effective as of April 11, 2005, the Company will pay
to the Executive an annual base salary of THREE HUNDRED AND FORTY-FIVE THOUSAND
DOLLARS ($345,000), to be paid in equal installments in accordance with the
Company’s general payment policies in effect during the term hereof (the “Base
Salary”). Effective as of January 1, 2006, the Company will pay to the Executive
an annual Base Salary of FOUR HUNDRED THOUSAND DOLLARS ($400,000). The
Executive’s annual base salary may be reviewed prior to December 31, 2008 and
appropriate adjustments to salary implemented. If Executive’s annual base salary
is not revised effective January 1, 2009, his existing salary will continue on a
monthly basis until changed. This provision does not alter the at-will nature of
Executive’s employment or the provisions of Articles III and IV below.

          2.2 INCENTIVE BONUS. The Executive shall be eligible to receive a
targeted annual bonus based on performance criteria established annually by the
Compensation Committee (the “Incentive Bonus”). The Incentive Bonus criteria for
the year ending December 31, 2005 is set forth on Exhibit A.

          2.3 STOCK OPTIONS AND RESTRICTED STOCK UNITS (RSU’S). Executive may be
granted options to purchase shares of Company Common Stock or RSU’s pursuant to
the Company’s 1993 Employee Stock Incentive Plan. Any stock option or RSU must
be approved by the Compensation Committee. The Common Stock subject to the RSU’s
are currently registered with the Securities and Exchange Commission on Form
S-8.

          2.4 SIGNING INCENTIVE. The Executive will be granted FIFTY THOUSAND
(50,000) RSU’s as an employment incentive that will not be subject to
performance measures and will vest quarterly between the third and fourth
anniversaries of employment, or upon termination by the Company of the
Executive, without cause or by the Executive for Good Reason, as hereinafter
defined, whichever comes first.

          2.5 ADDITIONAL BENEFITS. The Executive will be entitled to participate
in all benefit and welfare programs, plans, and arrangements that are from time
to time made available to the Company’s like-level executive employees.

          2.6 DIRECTORS AND OFFICERS INSURANCE; INDEMNIFICATION AGREEMENT. The
Executive will be insured under the Company’s Directors and Officers insurance
and will be provided the Company’s standard Indemnification Agreement

ARTICLE III
TERMINATION OF EMPLOYMENT

          3.1 GENERAL. While Executive is an at-will employee as provided at
Section 1.3 above, the following conditions for termination of employment are
set forth in order to determine the nature of Executive compensation entitlement
upon termination of employment

-2-



--------------------------------------------------------------------------------



 



as discussed in Article IV below. Neither the provisions of Article III or
Article IV of this Agreement shall alter the at-will nature of Executive’s
employment with the Company.

          3.2 DEATH OR RETIREMENT OF EXECUTIVE. The Executive’s employment under
this Agreement will automatically terminate upon the death or Retirement (as
defined in Section 6.1) of the Executive.

          3.3 BY EXECUTIVE. The Executive may terminate the Executive’s
employment under this Agreement by giving Notice of Termination (as defined in
Section 6.1 hereof) to the Company:

          (a) for Good Reason (as defined in Section 6.1 hereof); and

          (b) at any time without Good Reason.

          3.4 BY COMPANY. The Company may terminate the Executive’s employment
under this Agreement by giving Notice of Termination to the Executive:

          (a) in the event of Executive’s Total Disability (as defined in
Section 6.1 hereof);

          (b) for Cause (as defined in Section 6.1 hereof); and

          (c) at any time without Cause.

ARTICLE IV
COMPENSATION UPON TERMINATION OF EMPLOYMENT

     If the Executive’s employment hereunder is terminated, in accordance with
the provisions of Article III hereof, and except for any other rights or
benefits specifically provided for herein to be effective following the
Executive’s period of employment, the Company will provide compensation and
benefits to the Executive only as follows:

          4.1 UPON TERMINATION FOR DEATH OR DISABILITY. If the Executive’s
employment hereunder is terminated by reason of the Executive’s death or Total
Disability, the Company will:

          (a) pay the Executive (or the Executive’s estate) or beneficiaries any
Base Salary that has accrued but was not paid as of the termination date (the
“Accrued Base Salary”);

          (b) pay the Executive (or the Executive’s estate) or beneficiaries for
unused vacation days accrued as of the termination date in an amount equal to
the Executive’s Base Salary multiplied by a fraction the numerator of which is
the number of accrued unused vacation days and the denominator of which is 260
(the “Accrued Vacation Payment”);

-3-



--------------------------------------------------------------------------------



 



          (c) reimburse the Executive (or the Executive’s estate) or
beneficiaries for expenses incurred by him prior to the date of termination that
are subject to reimbursement pursuant to this Agreement (the “Accrued
Reimbursable Expenses”);

          (d) provide to the Executive (or the Executive’s estate) or
beneficiaries any accrued and vested benefits required to be provided by the
terms of any Company-sponsored benefit plans or programs (the “Accrued
Benefits”), together with any benefits required to be paid or provided in the
event of the Executive’s death or Total Disability under applicable law;

          (e) pay the Executive (or the Executive’s estate) or beneficiaries any
Incentive Bonus with respect to a prior fiscal year that has accrued but has not
been paid (the “Accrued Incentive Bonus”);

          (f) the Executive (or the Executive’s estate) or beneficiaries shall
have the right to exercise all vested unexercised stock options and RSU’s
outstanding at the termination date in accordance with terms of the plans and
agreements pursuant to which such options or RSU’s were issued; and

          (g) the Executive’s FIFTY THOUSAND (50,000) RSU’s for a signing
incentive will immediately vest.

          4.2 UPON TERMINATION BY COMPANY FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON. If the Executive’s employment is terminated by the Company for Cause, or
if the Executive terminates the Executive’s employment with the Company other
than (x) upon the Executive’s death or Total Disability or (y) for Good Reason,
the Company will:

          (a) pay the Executive the Accrued Base Salary;

          (b) pay the Executive the Accrued Vacation Payment;

          (c) pay the Executive the Accrued Reimbursable Expenses;

          (d) pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;

          (e) pay the Executive any Accrued Incentive Bonus; and

          (f) the Executive will have the right to exercise vested options and
RSU’s in accordance with Section 4.1(f) hereof.

          4.3 UPON TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR
GOOD REASON. If the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason, the Company will:

          (a) pay the Executive the Accrued Base Salary;

-4-



--------------------------------------------------------------------------------



 



          (b) pay the Executive the Accrued Vacation Payment;

          (c) pay the Executive the Accrued Reimbursable Expenses;

          (d) pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;

          (e) pay the Executive any Accrued Incentive Bonus;

          (f) pay the Executive severance, commencing on the thirtieth (30th)
day following the termination date, of twelve (12) monthly payments equal to
one-twelfth (1/12th) of the Executive’s Annual Base Salary in effect immediately
prior to the time such termination occurs. Severance will be mitigated on a
dollar for dollar basis for any income received by Executive for duties
performed for Company or for any like or comparable employment in terms of pay
or position by any third party during the twelve (12) months following
termination. The severance payment required under this subsection shall be
conditioned upon the Executive confirming the release in Section 5.2 hereof; and

          (g) pay the cost of COBRA continuation coverage for the Executive, and
maintain in full force and effect any benefit and welfare programs, plans, and
arrangements in which the Executive participated immediately prior to such
termination in accordance with Section 2.5 hereof, which are not otherwise
covered under COBRA, for the Executive and the Executive’s eligible
beneficiaries, until the first to occur of (x) the Executive’s attainment of
alternative employment if such employment includes similar benefits or (y) the
twelve (12) month anniversary of termination of employment, subject to the terms
and conditions of participation as provided under the general terms and
provisions of such plans, programs and arrangements, or in the alternate, the
Company will arrange to provide the Executive with continued benefits
substantially similar to those which the Executive would have been titled to
receive under such plans, programs and arrangements. This is not intended to
mitigate the Executive’s COBRA benefits.

          (h) the Executive shall have the right to exercise vested options and
RSU’s in accordance with Section 4.1(f); and

          (i) the Executive’s FIFTY THOUSAND (50,000) RSU’s for a signing
incentive will immediately vest.

          4.4 UPON CHANGE OF CONTROL AND TERMINATION BY THE COMPANY WITHOUT
CAUSE OR BY EXECUTIVE FOR GOOD REASON. If the Executive’s employment is
terminated within two (2) years of a Change of Control by the Company without
Cause or by the Executive for Good Reason, the Company will:

          (a) pay the Executive the Accrued Base Salary;

          (b) pay the Executive the Accrued Vacation Payment;

-5-



--------------------------------------------------------------------------------



 



          (c) pay the Executive the Accrued Reimbursable Expenses;

          (d) pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;

          (e) pay the Executive any Accrued Incentive Bonus; plus the pro-rata
Incentive Bonus based on actual performance for the year of termination.

          (f) pay the Executive severance of two (2) times Executive’s Annual
Base Salary in effect immediately prior to the time such termination occurs plus
the greater of (x) two (2) times the targeted Incentive Bonus immediately prior
to the time such termination occurs or (y) two (2) times the average actual
Incentive Bonus for the previous three (3) years, whichever is greater. The
severance payment required under this subsection shall be conditioned upon the
Executive confirming the release in Section 5.2 hereof. In the event that the
Company shall default in any payments of the severance, and such default shall
not be cured within five (5) days’ written notice of said default by the
Executive, then all unpaid severance will be immediately due and payable.

          (g) pay the cost of COBRA continuation coverage for the Executive, and
maintain in full force and effect any benefit and welfare programs, plans, and
arrangements in which the Executive participated immediately prior to such
termination in accordance with Section 2.5 hereof which are not otherwise
covered under COBRA, for the Executive and the Executive’s eligible
beneficiaries, until the first to occur of (x) the Executive’s attainment of
alternative employment if such employment includes similar benefits or (y) the
twenty-four (24) month anniversary of termination of employment, subject to the
terms and conditions of participation as provided under the general terms and
provisions of such plans, programs, and arrangements, or in the alternate, the
Company will arrange to provide the Executive with continued benefits
substantially similar to those which the Executive would have been entitled to
receive under such plans, programs, and arrangements. This is not intended to
mitigate the Executive’s COBRA benefits.

          (h) all of the foregoing payments will be grossed up for Internal
Revenue Code Section 280G excise tax penalty on “excess parachute payments;”

          (i) the Executive shall have the right to exercise vested options and
RSU’s in accordance with Section 4.1(f); and

          (j) the Executive’s FIFTY THOUSAND (50,000) RSU’s for a signing
incentive will immediately vest.

ARTICLE V
ADDITIONAL AGREEMENTS

          5.1 OTHER AGREEMENTS. As further material consideration for the
Company entering into this Agreement, the Executive will also execute the
Company’s standard employee confidentially agreement, inventions assignment
agreement, and any other agreements required to be executed by all like level
executives of the Company.

-6-



--------------------------------------------------------------------------------



 



          5.2 EXECUTIVE’S RESTRICTIVE COVENANTS UPON TERMINATION. If the
Executive’s employment is terminated for any reason, Executive agrees:

          (a) To keep all of the Company’s Confidential Information confidential
in perpetuity in accordance with the Company’s policy;

          (b) To not hire or solicit for hire or consultation employees of the
Company for a period of one and one-half (1 1/2) years after termination of
employment; and

          (c) To release the Company from any and all claims, whether known or
unknown, except for those based upon this Agreement. Such release shall include
the rights of Section 1542 of the California Civil Code, which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in the Executive’s favor at the time of executing the release,
which if known by him must have materially affected the Executive’s settlement
with the debtor.”

          5.3 Company Release. Except for termination “For Cause,” the Company
will release the Executive from any and all claims, whether known or unknown,
and except for those based upon this Agreement. Such release shall include the
rights of Section 1542 of the California Civil Code, which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in the Executive’s favor at the time of executing the release,
which if known by him must have materially affected the Executive’s settlement
with the debtor.”

ARTICLE VI
MISCELLANEOUS

          6.1 DEFINITIONS. For purposes of this Agreement, the following terms
will have the following meanings:

          (a) “Accrued Base Salary” — as defined in Section 4.1(a) hereof.

          (b) “Accrued Benefits” — as defined in Section 4.1(d) hereof.

          (c) “Accrued Incentive Bonus” — as defined in Section 4.1(e) hereof.

          (d) “Accrued Reimbursable Expenses” — as defined in Section 4.1(c)
hereof.

          (e) “Accrued Vacation Payment” — as defined in Section 4.1(b) hereof.

          (f) “Affiliate” of a Person means a Person that directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common

-7-



--------------------------------------------------------------------------------



 



control with, the first Person. “Control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
credit arrangement, as trustee or executor, or otherwise.

          (g) “Incentive Bonus” as defined in Section 2.2 hereof.

          (h) “Base Salary” as defined in Section 2.1 hereof.

          (i) “Cause” will mean any willful breach of duty by the Executive in
the course of the Executive’s employment, continued violation of written Company
employment policies after written notice of such violation, violation of the
Company’s Insider Trading Policies, conviction of a felony or any crime
involving fraud, theft, embezzlement, dishonesty or moral turpitude, engaging in
activities which materially defame the Company, engaging in conduct which is
material injurious to the Company or its Affiliates, or any of their respective
customer or supplier relationships, financially or otherwise, or the Executive’s
gross negligence or incapacity to perform duties, excluding the Executive’s
Total Disability.

          (j) “Change of Control” will mean if there is a merger, consolidation,
sale of all or a major portion of the assets of the Company (or a successor
organization) or similar transaction or circumstance where any person or group
(other than Douglas B. Otto) acquires or obtains the right to acquire, in one or
more transactions, beneficial ownership of more than Fifty Percent (50%) of the
outstanding shares of any class of voting stock of the Company (or a successor
organization) at any date subsequent to September 30, 2003.

          (k) “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors.

          (l) “Continued Benefits” as defined in Section 4.3(g) hereof.

          (m) “Good Reason” will mean the occurrence of material breach of this
Agreement by the Company, which breach is not cured within fifteen (15) calendar
days after written notice thereof is received by the Company, or in the event of
a Change of Control, a reduction of total compensation, benefits, and
perquisites, relocation greater than 50 miles, or material change in position or
duties.

          (n) “Notice of Termination” will mean a notice which shall indicate
the specific termination provision of this Agreement relied upon and shall
generally set forth the basis for termination of the Executive’s employment
under the provision so indicated.

          (o) “Person” means any natural person, firm, partnership, association,
corporation, company, limited liability company, limited partnership, trust,
business trust, governmental authority, or other entity.

-8-



--------------------------------------------------------------------------------



 



          (p) “Retirement” will mean normal retirement at age 65.

          (q) “Severance” will mean payments after termination of Executive’s
employment.

          (r) “Total Disability” will mean the Executive’s failure substantially
to perform the Executive’s duties hereunder on a full-time basis for a period
exceeding one hundred eighty (180) consecutive days or for periods aggregating
more than one hundred eighty (180) days during any twelve (12) month period as a
result of incapacity due to physical or mental illness. If there is a dispute as
to whether the Executive is or was physically or mentally unable to perform the
Executive’s duties under this Agreement, such dispute will be submitted for
resolution to a licensed physician agreed upon by the Company and the Executive,
or if an agreement cannot be promptly reached, the Company and the Executive
will promptly each select a physician, and if these physicians cannot agree, the
physicians will promptly select a third physician whose decision will be binding
on all parties. If such a dispute arises, the Executive will submit to such
examinations and will provide such information as such physician(s) may request,
and the determination of the physician(s) as to the Executive’s physical or
mental condition will be binding and conclusive. Notwithstanding the foregoing,
if the Executive participates in any group disability plan provided by the
Company, which offers long-term disability benefits, “Total Disability” will
mean total disability as defined therein.

          6.2 KEY MAN INSURANCE. The Company will have the right, in its sole
discretion, to purchase “key man” insurance on the life of the Executive. The
Company shall be the owner and beneficiary of any such policy. If the Company
elects to purchase such a policy, the Executive will take such physical
examinations and supply such information as may be reasonably requested by the
insurer. If the Executive dies from other than natural causes and it is
established that the Company caused the Executive’s death, then the proceeds of
such policy will be payable to the Executive’s estate.

          6.3 SUCCESSORS; BINDING AGREEMENT. This Agreement will be binding upon
any successor to the Company and will inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, beneficiaries, designees,
executors, administrators, heirs, distributees, devisees and legatees.

          6.4 MODIFICATION; NO WAIVER. This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto. No term
or condition of this Agreement will be deemed to have been waived, nor will
there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument by the party charged with such waiver or
estoppel. No such written waiver will be deemed a continuing waiver unless
specifically stated therein, and each such waiver will operate only as to the
specific term or condition waived and will not constitute a waiver of such term
or condition for the future or as to any other term or condition.

          6.5 SEVERABILITY. The covenants and agreements contained herein are
separate and severable and the invalidity or unenforceability of any one or more
of such

-9-



--------------------------------------------------------------------------------



 



covenants or agreements, if not material to the employment arrangement that is
the basis for this Agreement, will not affect the validity or enforceability of
any other covenant or agreement contained herein.

          6.6 FORM OF NOTICE TO PARTIES. All notices, requests, demands, waivers
and other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or (c) sent by next-day or overnight mail or
delivery or (d) sent by telecopy or telegram, to the following address:

                If to Executive:   Angel R. Martinez
188 Tiburon Bay Lane
Santa Barbara, CA 93108                 If to Company:   Deckers Outdoor
Corporation
495-A South Fairview Avenue
Goleta, CA 93117
Attn: Douglas B. Otto
Facsimile #805-967-7862

or, in each case, at such other address as may be specified in writing to the
other parties hereto.

     All such notices, requests, demands, waivers and other communications shall
be deemed to have been received (w) if by personal delivery on the day after
such delivery, (x) if by certified or registered mail, on the seventh business
day after the mailing thereof, (y) if by next-day or overnight mail or delivery,
on the day delivered, (z) if by telecopy or telegram, on the next day following
the day on which such telecopy or telegram was sent, provided that a copy is
also sent by certified or registered mail.

          6.7 ASSIGNMENT. This Agreement and any rights hereunder will not be
assignable by either party without the prior written consent of the other party
except as otherwise specifically provided for herein.

          6.8 ENTIRE UNDERSTANDING. This Agreement constitutes the entire
understanding between the parties hereto and no agreement, representation,
warranty or covenant has been made by either party except as expressly set forth
herein.

          6.9 EXECUTIVE’S REPRESENTATIONS. The Executive represents and warrants
that neither the execution and delivery of this Agreement nor the performance of
the Executive’s duties hereunder violates the provisions of any other agreement
to which he is a party or by which he is bound, and that he will not be required
to disclose to the Company any confidential or proprietary information of any
other party.

          6.10 GOVERNING LAW . This Agreement will be construed in accordance
with the laws of the State of California, without regard to the conflict of laws
provisions thereof, with venue proper only in the County of Santa Barbara,
California.

-10-



--------------------------------------------------------------------------------



 



          6.11 ARBITRATION; MEDIATION

          (a) If the Company proposes to terminate the Executive “For Cause,” as
defined in Section 6.1(i) hereof, then within ten (10) days’ receipt of notice
of termination, the Executive may give notice that Executive would like to have
a meeting with the Company’s Board of Directors for the purposes of settlement
and compromise and to be off the record to discuss the issues related to such
“for cause” termination, none of which will be admissible in any subsequent
proceeding. this informal mediation will occur not later than thirty (30) days
from the date of the original termination “for cause” and may be done by long
distance telephone conference call or by an in person meeting.

          (b) Except as provided in Section 6.11(c) below, the parties hereto
agree that any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be finally settled by binding
arbitration, unless otherwise required by law, to be held in Santa Barbara,
California under the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association as then in effect (the “Rules”). The
arbitrator(s) may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator(s) shall be final, conclusive and
binding on the parties to the arbitration, and judgment may be entered on the
decision of the arbitrator(s) in any court having jurisdiction. The
arbitrator(s) shall award attorneys’ fees to the prevailing party.

          (c) The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to rules of conflicts of law.

          (d) The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgement of the powers of the arbitrator.

          (e) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, UNLESS OTHERWISE REQUIRED
BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY, INCLUDING BUT NOT LIMITED TO, CLAIMS
OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                COMPANY:                       DECKERS OUTDOOR CORPORATION      
              By:   /s/ Douglas B. Otto   March 14, 2005           Name:  
Douglas B. Otto        Date:   Title:   Chief Executive Officer                
    EXECUTIVE:                     /s/ Angel R. Martinez   March 14, 2005      
ANGEL R. MARTINEZ        Date:

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

2005 Incentive Bonus Criteria

      Executive:   ANGEL R. MARTINEZ       Target Bonus:   $103,500 @ 100% level
      Minimum Bonus:   $165,000

                                Good     Very Good     Excellent    
50% BASED ON TOPLINE PERFORMANCE
                       
Sales + Backlog Percentage Increase
    10 %     15 %     20 %    
50% BASED ON EARNINGS PERFORMANCE
                       
Earnings Per Share as Calculated to Above Sales
    *       *       *  
Increases
    _____       _____       _____      
BONUS LEVEL
    100 %     200 %     400 %    

* To be inserted when confirmed

Bonus to be paid in accordance to method used in 2004.

-13-